COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-07-074-CV


FRANK RENTERIA                                                      APPELLANT

                                             V.

RANDALL SCOTT MYERS,                                                APPELLEES
D/B/A THE MYERS LAW FIRM
AND RANDALL SCOTT MYERS,
INDIVIDUALLY

                                         ------------

          FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY

                                         ------------

                         MEMORANDUM OPINION 1

                                         ------------

                                  I. Introduction

     In one issue, Appellant Frank Renteria, pro se, asserts that the trial court

abused its discretion by granting summary judgment to his former attorney,




     1
         … See T EX. R. A PP. P. 47.4.
Appellees Randall Scott Myers, d/b/a The Myers Law Firm and Randall Scott

Myers, Individually. We affirm.

                     II. Factual and Procedural Background

       On June 24, 1998, Renteria retained Myers to represent him in a federal

criminal case,2 for which Myers charged a $25,000.00 fee, paid the following

day.

       According to Renteria, sixty-nine days elapsed between their first meeting

and Myers’s next contact with him. Also, according to Renteria, “[n]ot at any

time did [Myers] hint, indicate, present, discuss, suggest, recommend or give

[Renteria] any plea agreement, nor inform [Renteria] of the consequences of

more time if the case was taken to trial,” and there was no detailed discussion

about constructing an affirmative defense. Myers requested that Renteria meet

him at a motel, and they spent about forty-five minutes together on the night

of September 7, 1998. Renteria’s trial began the next morning.

       On September 8, 1998, a jury convicted Renteria of the felony charges

brought against him. He was released on a $10,000.00 cash bond pending a

pre-sentencing report. While on release, Renteria fled and was re-arrested some

four years later, on March 14, 2002; he was incarcerated, and sent to Waco


       2
       … Renteria’s case involved charges that Renteria conspired to possess,
with intent to distribute, methamphetamine and marijuana.

                                        2
for sentencing.     Renteria contacted Myers through Renteria’s cousin and

demanded that Myers continue to represent him. On March 16, 2002, Myers

refused to do so unless Renteria paid an additional fee of $10,000.00.

      On March 28, 2002, Renteria informed the court of Myers’s position, and

the court informed Renteria he would have to get another attorney to represent

him at the sentencing hearing. The next day, Renteria retained attorney Jay S.

Norton and paid him $12,500.00 to represent him. On May 8, 2002, Renteria

was sentenced to 188 months in a federal correctional institution, a sentence

that he is still serving.

      On January 4, 2004, Renteria filed a demand letter, requesting that Myers

return $12,500.00 to offset the funds that he had to pay Norton. Renteria

thereafter filed suit on May 4, 2004, pro se, against Myers in the 153rd District

Court of Tarrant County, alleging legal “Malpractice, Breach of Contract, Ethics

and Professional Conduct.”     He specifically alleged, inter alia, that Myers

breached their contract and requested an addition $10,000 “for service that

had already been paid for.” The case lay dormant for approximately two and

one-half years, after which Myers filed a “traditional” and “no-evidence” motion

for summary judgment. Renteria responded to the motion with an unsworn

“Plaintiffs [sic] Answer to Defendants [sic] Motion for Summary Judgment,”

which re-stated the allegations of his unsworn trial pleading and appended two

                                       3
“affidavits,” a letter from the deputy clerk of the Western District of the United

States District court, and a portion of a trial transcript. The court granted

Myers’s motion on February 6, 2007. This appeal followed.

                            III. Summary Judgment

      A. Traditional

      A defendant who conclusively negates at least one essential element of

a cause of action is entitled to summary judgment on that claim. IHS Cedars

Treatment Ctr. of DeSoto, Tex., Inc. v. Mason, 143 S.W.3d 794, 798 (Tex.

2004); see T EX. R. C IV. P. 166a(b), (c). A defendant is entitled to summary

judgment on an affirmative defense if the defendant conclusively proves all the

elements of the affirmative defense. Rhone-Poulenc, Inc. v. Steel, 997 S.W.2d
217, 223 (Tex. 1999); see T EX. R. C IV. P. 166a(b), (c). To accomplish this, the

defendant-movant must present summary judgment evidence that establishes

each element of the affirmative defense as a matter of law. Ryland Group, Inc.

v. Hood, 924 S.W.2d 120, 121 (Tex. 1996). When reviewing a summary

judgment, we take as true all evidence favorable to the nonmovant, and we

indulge every reasonable inference and resolve any doubts in the nonmovant’s

favor. IHS Cedars, 143 S.W.3d at 798.




                                        4
      B. No evidence

      After an adequate time for discovery, the party without the burden of

proof may, without presenting evidence, move for summary judgment on the

ground that there is no evidence to support an essential element of the

nonmovant’s claim or defense.       T EX. R. C IV. P. 166a(i).   The motion must

specifically state the elements for which there is no evidence. Id.; Johnson v.

Brewer & Pritchard, P.C., 73 S.W.3d 193, 207 (Tex. 2002). The trial court

must grant the motion unless the nonmovant produces summary judgment

evidence that raises a genuine issue of material fact. See T EX. R. C IV. P. 166a(i)

& cmt.; Sw. Elec. Power Co. v. Grant, 73 S.W.3d 211, 215 (Tex. 2002).

      When reviewing a no evidence summary judgment, we examine the entire

record in the light most favorable to the nonmovant, indulging every reasonable

inference and resolving any doubts against the motion. Sudan v. Sudan, 199
S.W.3d 291, 292 (Tex. 2006). If the nonmovant brings forward more than a

scintilla of probative evidence that raises a genuine issue of material fact, then

a no evidence summary judgment is not proper. Moore v. K Mart Corp., 981
S.W.2d 266, 269 (Tex. App.—San Antonio 1998, pet. denied).

      When, as here, a trial court’s order granting summary judgment does not

specify the ground or grounds relied on for its ruling, summary judgment will be

affirmed on appeal if any of the theories presented to the trial court and

                                         5
preserved for appellate review are meritorious. Provident Life & Accident Ins.

Co. v. Knott, 128 S.W.3d 211, 216 (Tex. 2003); Star-Telegram, Inc. v. Doe,

915 S.W.2d 471, 473 (Tex. 1995). When the trial court’s judgment rests upon

more than one independent ground or defense, the aggrieved party must assign

error to each ground, or the judgment will be affirmed on the ground to which

no complaint is made.       Scott v. Galusha, 890 S.W.2d 945, 948 (Tex.

App.—Fort Worth 1994, writ denied).

                                   IV. Review

      A. Pro Se Litigants

      A pro se litigant is held to the same standards as licensed attorneys and

must comply with applicable laws and rules of procedure. Mansfield State Bank

v. Colon, 573 S.W.2d 181, 184–85 (Tex. 1978); Williams v. Capitol County

Mut. Fire Ins. Co., 594 S.W.2d 558, 559 (Tex. Civ. App.—Fort Worth 1980,

no writ).   The rules of appellate procedure require that an appellant’s brief

contain “a clear and concise argument for the contentions made, with

appropriate citations to authorities and to the record.” T EX. R. A PP. P. 38.1(h);

Amir-Sharif v. Hawkins, 246 S.W.3d 267, 270 (Tex. App.—Dallas 2007, pet.

dism’d w.o.j.). An issue on appeal unsupported by argument or citation to any

legal authority presents nothing for this court to review. Birnbaum v. Law




                                        6
Offices of G. David Westfall, 120 S.W.3d 470, 477 (Tex. App.—Dallas 2003,

pet. denied), cert. denied, 543 U.S. 1051 (2005).

      Similarly, we cannot speculate as to the substance of the specific issues

Renteria claims that we must address. Strange v. Cont’l Cas. Co., 126 S.W.3d
676, 678 (Tex. App.—Dallas 2004, pet. denied), cert. denied, 543 U.S. 1076

(2005). This court has no duty to perform an independent review of the record

and applicable law to determine whether the complained-of error occurred. Id.;

Amir-Sharif, 246 S.W.3d at 270. We can give no preference to those not

represented by counsel because, were we to do so, we would be abandoning

our role as impartial interpreters of the law and assuming the role as advocates

for pro se litigants.   See Valadez v. Avitia, 238 S.W.3d 843, 845 (Tex.

App.—El Paso 2007, no pet.).

      B. Analysis

      That said, an examination of Renteria’s brief reveals that it is devoid of

record references, and the “issues” are phrased as:

      WHETHER THE DISTRICT COURT ABUSED ITS DISCRETION BY
      GRANTING A SUMMARY JUDGMENT IN THIS CASE? THERE ARE
      THREE CATEGORIES OF THIS ISSUE LISTED BELOW:

            A. Failure to provide a list of expert witnesses

            B. Failure to prove cause of action arising out of the
            disciplinary action


                                       7
            C. Determination of appellant was time barred

      The “argument” section of the brief, slightly over one page in length, does

not mention disciplinary actions nor limitations, two of the grounds presented

in Myers’s summary judgment motion. Regarding expert witnesses, the brief

reads only as follows: “During the discovery process the appellee shall in a

request for disclosure the [d]esignation of testifying experts. [T EX. R. C IV. P.]

195.1, 197.1. Such request was not made, therefore appellee failed to follow

procedures.”     Under the standards for appellate briefing as previously

articulated and viewed through a neutral prism as required, this can hardly be

said to meet muster. See T EX. R. A PP. P. 38.1(h).

      Even so, were we to examine the trial court’s granting of summary

judgment, it would be upheld on any or all of the grounds presented in Myers’s

motion. First, no legal malpractice claim may be based solely on violations of

the State Bar Rules of Professional Conduct.       See Adams v. Reagan, 791
S.W.2d 284, 291 (Tex. App.—Fort Worth 1990, no writ).             Second, a legal

malpractice claim is a tort governed by the two-year statute of limitations,

which began to run, at the latest, on March 16, 2002. 3 See T EX. C IV. P RAC. &


      3
       … Renteria alleged in his petition that March 16, 2002 was when Myers
“broke Attorney-Client-Relationship and Breach of Contract by requesting an
additional ($10,000.00) Ten Thousand Dollars for service that had already been
paid for.” However, Renteria claims in his appellate brief that the alleged

                                        8
R EM. C ODE A NN. § 16.003 (Vernon 2008); Tate v. Goins, Underkofler, Crawford

& Langdon, 24 S.W.3d 627, 635 (Tex. App.—Dallas 2000, pet. denied); see

also Pham v. Nguyen, 763 S.W.2d 467, 469 (Tex. App.—Houston [14th Dist.]

1988, writ denied) (stating discovery rule for legal malpractice claims).

Therefore, limitations expired some six weeks prior to Renteria’s filing suit on

May 4, 2004, if not earlier.

      Third, generally, legal malpractice claims require presentation of expert

testimony, and Renteria has presented none.        See Alexander v. Turtur &

Assoc., Inc., 146 S.W.3d 113, 119–20 (Tex. 2004). Fourth, Renteria has not

shown that any act or omission of Myers’s, rather than Renteria’s own guilt,

was the proximate cause of any complained-of injury. See Peeler v. Hughes &

Luce, 909 S.W.2d 494, 497–98 (Tex. 1995) (“[P]laintiffs who have been

convicted of a criminal offense may negate the sole proximate cause bar to

their claim for legal malpractice in connection with that conviction only if they

have been exonerated on direct appeal, through post-conviction relief, or

otherwise.”). And fifth, were we to construe a failure of representation or a




malpractice occurred when Myers “was negligent during the appellant[‘s] trial
on a federal case” because he failed to consider the use of expert witnesses to
develop an affirmative defense for the charged offenses. He asserts that this
constituted “ineffective assistance of counsel.” That trial occurred, as
discussed above, on September 8, 1998.

                                       9
failure to return a fee as a breach of contract, an examination of the “evidence”

presented by Renteria fails to establish a contract, let alone the “meeting of the

minds” as to its terms.4 We overrule Renteria’s sole issue.




                                V. Conclusion

      Having overruled Renteria’s sole issue, we affirm the trial court’s

judgment.

                                            PER CURIAM

PANEL F:    MCCOY, LIVINGSTON, and DAUPHINOT, JJ.

DELIVERED: May 15, 2008




      4
        … “The essential elements of a breach of contract action are (1) the
existence of a valid contract; (2) performance or tendered performance by the
plaintiff; (3) breach of the contract by the defendant; and (4) damages
sustained by the plaintiff as a result of the breach.” Lake v. Premier Transp.,
246 S.W.3d 167, 173 (Tex. App.—Tyler 2007, no pet.). Renteria’s sole
evidence presented in his “affidavit” was as follows: “No written contract was
gived to me, however conversation lead me to expect to be represented up to
and including my sentencing.”

                                       10